Citation Nr: 0612690	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  04-00 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion




INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1971, to include service in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  When the case was before the Board in 
April 2005, it was remanded for further development, which 
has since been completed.


FINDINGS OF FACT

1.  The veteran's death in August 1992 was due to the effects 
of cancer of the pancreas.

2.  At the time of the veteran's death, service connection 
was in effect for no disability.

3.  Cancer of the pancreas was not present in service or 
until years thereafter, and it was not etiologically related 
to service.


CONCLUSION OF LAW

A disability incurred in or aggravated by active duty did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the effective-date elements of a service-
connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the appellant was provided VCAA 
notice in a letter mailed in September 2002, prior to the 
initial adjudication of her claim.  Although this letter did 
not specifically inform her that she should submit any 
pertinent evidence in her possession, it did inform her of 
the evidence that would be pertinent and that she should 
submit such evidence or provide the originating agency with 
the information and any authorization necessary for the RO to 
obtain the evidence on her behalf.  Therefore, the Board 
believes that she was on notice of the fact that he should 
submit any pertinent evidence in her possession.  She was 
given ample time to respond.

Although the appellant has not been provided notice of the 
type of evidence necessary to establish an effective date for 
service connection, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for the cause of the 
veteran's death.  Consequently, no effective date will be 
assigned, so the failure to provide notice with respect to 
this element of the claim was no more than harmless error.

The record reflects that the veteran's service medical 
records, pertinent post-service medical evidence identified 
by the appellant, and a VA medical opinion have been 
obtained.  Neither the appellant nor her representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is also satisfied that 
VA has complied with the duty to assist requirements of the 
VCAA and the pertinent implementing regulation.

Accordingly, the Board will address the merits of the claim.



Legal Criteria

Service connection for the cause of the veteran's death is 
warranted if a disability incurred in or aggravated by active 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related thereto.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing death 
but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2005).  

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002).  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (2005). 

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war and manifests a malignant tumor to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive 
service connection on the basis of herbicide exposure for 
specified diseases manifested to a degree of 10 percent 
within a specified period in a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  It also provides presumptive service 
connection on the basis of herbicide exposure for each 
additional disease that the Secretary determines in 
regulations prescribed under this section warrants a 
presumption of service-connection by reason of having a 
positive association with exposure to an herbicide agent, and 
that becomes manifest within the period (if any) prescribed 
in such regulations in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  
38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. 
§ 1116(b)(3).

Cancer of the pancreas is not among the diseases specified in 
38 U.S.C.A. § 1116(a).  In addition, the Secretary has not 
determined, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of cancer of the pancreas in humans.  See 
38 C.F.R. § 3.309(e). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The record reflects that the veteran died in August 1992 from 
metastatic pancreatic cancer that was initially diagnosed 
earlier in 1992.  At the time of his death service connection 
was in effect for no disability.  The appellant does not 
contend nor is there any medical evidence suggesting that the 
fatal cancer was present in service or manifested within one 
year of the veteran's discharge from service.

The appellant does contend that the pancreatic cancer was 
caused by the veteran's exposure to herbicides while serving 
in Vietnam.  Because the veteran served in Vietnam, his 
exposure to herbicides is presumed.  38 C.F.R. 
§ 3.307(a)(6)(iii).  However, as noted above, pancreatic 
cancer is not subject to presumptive service connection on 
the basis of herbicide exposure.  

The medical evidence supportive of the claim consists of two 
statements from the veteran's treating physician.  In the 
first statement, the physician stated that the veteran's 
pancreatic cancer was possibly caused by his exposure to 
Agent Orange in service and in the second statement he opined 
that it was as likely as not that such a causal relationship 
existed.  In neither statement did the physician identify any 
scientific study supporting his opinion.  In fact, he failed 
to provide any rationale for either opinion.  Consequently, 
the Board must conclude that these statements are of limited 
probative value.

Pursuant to the Board's remand, the claims folder was 
reviewed by a VA physician in June 2005.  This physician 
noted that while official studies had demonstrated that 
certain tumors were caused by Agent Orange exposure, to date, 
there was no medical evidence that pancreatic cancer is 
caused by such exposure.  Therefore, the physician opined 
that it was unlikely that the veteran's pancreatic exposure 
was caused by Agent Orange exposure.  The Board has found 
this opinion to be more persuasive than the opinion of the 
veteran's treating physician because the opinion was rendered 
following a review of pertinent medical literature and was 
properly supported.  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the appellant's claim.





ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


